
	

113 S600 IS: H–1B and L–1 Visa Reform Act of 2013
U.S. Senate
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 600
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2013
			Mr. Grassley (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to reform
		  and reduce fraud and abuse in certain visa programs for aliens working
		  temporarily in the United States, and for other purposes.
	
	
		1.Short
			 title
			(a)Short
			 titleThis Act may be cited as the H–1B and L–1 Visa Reform Act of
			 2013.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					TITLE I—H–1B visa fraud and abuse protections
					Subtitle A—H–1B employer application requirements
					Sec. 101. Modification of application requirements.
					Sec. 102. New application requirements.
					Sec. 103. Application review requirements.
					Subtitle B—Investigation and disposition of complaints against
				H–1B employers
					Sec. 111. General modification of procedures for investigation
				and disposition.
					Sec. 112. Investigation, working conditions, and
				penalties.
					Sec. 113. Waiver requirements.
					Sec. 114. Initiation of investigations.
					Sec. 115. Information sharing.
					Sec. 116. Conforming amendment.
					Subtitle C—Other protections
					Sec. 121. Posting available positions through the Department of
				Labor.
					Sec. 122. H–1B government authority and
				requirements.
					Sec. 123. Requirements for information for H–1B and L–1
				nonimmigrants.
					Sec. 124. Additional Department of Labor employees.
					Sec. 125. Technical correction.
					Sec. 126. Application.
					TITLE II—L–1 visa fraud and abuse protections
					Sec. 201. Prohibition on outplacement of L–1
				nonimmigrants.
					Sec. 202. L–1 employer petition requirements for employment at
				new offices.
					Sec. 203. Cooperation with Secretary of State.
					Sec. 204. Investigation and disposition of complaints against
				L–1 employers.
					Sec. 205. Wage rate and working conditions for L–1
				nonimmigrant.
					Sec. 206. Penalties.
					Sec. 207. Prohibition on retaliation against L–1
				nonimmigrants.
					Sec. 208. Reports on L–1 nonimmigrants.
					Sec. 209. Technical amendments.
					Sec. 210. Application.
					Sec. 211. Report on L–1 blanket petition process.
				
			IH–1B
			 visa fraud and abuse protections
			AH–1B employer
			 application requirements
				101.Modification
			 of application requirements
					(a)General
			 application requirementsSubparagraph (A) of section 212(n)(1) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is amended to read as
			 follows:
						
							(A)The employer—
								(i)is offering and will offer to H–1B
				nonimmigrants, during the period of authorized employment for each H–1B
				nonimmigrant, wages that are determined based on the best information available
				at the time the application is filed and which are not less than the highest
				of—
									(I)the locally determined prevailing wage
				level for the occupational classification in the area of employment;
									(II)the median average wage for all workers
				in the occupational classification in the area of employment; and
									(III)the median wage for skill level 2 in
				the occupational classification found in the most recent Occupational
				Employment Statistics survey; and
									(ii)will provide working conditions
				for such H–1B nonimmigrant that will not adversely affect the working
				conditions of other workers similarly
				employed.
								.
				
					(b)Internet
			 posting requirementSubparagraph (C) of such section 212(n)(1) is
			 amended—
						(1)by redesignating
			 clause (ii) as subclause (II);
						(2)by striking
			 (i) has provided and inserting the following:
							
								(ii)(I)has
				provided
									;
				and
						(3)by inserting
			 before clause (ii), as redesignated by paragraph (2) of this subsection, the
			 following:
							
								(i)has posted on the Internet website
				described in paragraph (3), for at least 30 calendar days, a detailed
				description of each position for which a nonimmigrant is sought that includes a
				description of—
									(I)the wages and other terms and conditions
				of employment;
									(II)the minimum education, training,
				experience, and other requirements for the position; and
									(III)the process for applying for the
				position;
				and
									.
						(c)Wage
			 determination informationSubparagraph (D) of such section
			 212(n)(1) is amended by inserting the wage determination methodology
			 used under subparagraph (A)(i), after shall
			 contain.
					(d)Application of
			 requirements to all employers
						(1)NondisplacementSubparagraph
			 (E) of such section 212(n)(1) is amended—
							(A)in clause
			 (i)—
								(i)by
			 striking 90 days both places it appears and inserting 180
			 days; and
								(ii)by
			 striking (i) In the case of an application described in clause (ii),
			 the and inserting The; and
								(B)by striking
			 clause (ii).
							(2)RecruitmentSubparagraph
			 (G)(i) of such section 212(n)(1) is amended by striking In the case of
			 an application described in subparagraph (E)(ii), subject and inserting
			 Subject.
						(e)Requirement for
			 waiverSubparagraph (F) of such section 212(n)(1) is amended to
			 read as follows:
						
							(F)The employer shall not place,
				outsource, lease, or otherwise contract for the services or placement of H–1B
				nonimmigrants with another employer unless the employer of the alien has been
				granted a waiver under paragraph
				(2)(E).
							.
					102.New
			 application requirementsSection 212(n)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)(1)) is amended by inserting after clause (ii)
			 of subparagraph (G) the following:
					
						(H)(i)The employer has not
				advertised any available position specified in the application in an
				advertisement that states or indicates that—
								(I)such position is only available to
				an individual who is or will be an H–1B nonimmigrant; or
								(II)an individual who is or will be an
				H–1B nonimmigrant shall receive priority or a preference in the hiring process
				for such position.
								(ii)The employer has not solely recruited
				individuals who are or who will be H–1B nonimmigrants to fill such
				position.
							(I)If the employer employs 50 or more
				employees in the United States, the sum of the number of such employees who are
				H–1B nonimmigrants plus the number of such employees who are nonimmigrants
				described in section 101(a)(15)(L) may not exceed 50 percent of the total
				number of employees.
						(J)If
				the employer, in such previous period as the Secretary shall specify, employed
				1 or more H–1B nonimmigrants, the employer shall submit to the Secretary the
				Internal Revenue Service Form W–2 Wage and Tax Statement filed by the employer
				with respect to the H–1B nonimmigrants for such
				period.
						.
				103.Application
			 review requirements
					(a)Technical
			 amendmentSection 212(n)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(n)(1)), as amended by section 102, is further amended in the
			 undesignated paragraph at the end, by striking The employer and
			 inserting the following:
						
							(K)The
				employer.
							.
					(b)Application
			 review requirementsSubparagraph (K) of such section 212(n)(1),
			 as designated by subsection (a), is amended—
						(1)by inserting
			 and through the Department of Labor’s website, without charge.
			 after D.C.;
						(2)by striking
			 only for completeness and inserting for completeness and
			 clear indicators of fraud or misrepresentation of material
			 fact,;
						(3)by striking
			 or obviously inaccurate and inserting , presents clear
			 indicators of fraud or misrepresentation of material fact, or is obviously
			 inaccurate;
						(4)by striking
			 within 7 days of and inserting not later than 14 days
			 after; and
						(5)by adding at the
			 end the following: If the Secretary’s review of an application
			 identifies clear indicators of fraud or misrepresentation of material fact, the
			 Secretary may conduct an investigation and hearing in accordance with paragraph
			 (2)..
						BInvestigation and
			 disposition of complaints against H–1B employers
				111.General
			 modification of procedures for investigation and dispositionSubparagraph (A) of section 212(n)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(n)(2)) is amended—
					(1)by striking
			 (A) Subject and inserting (A)(i) Subject;
					(2)by striking
			 12 months and inserting 24 months;
					(3)by striking the
			 last sentence; and
					(4)by adding at the
			 end the following:
						
							(ii)(I)Upon the receipt of
				such a complaint, the Secretary may initiate an investigation to determine if
				such a failure or misrepresentation has occurred.
								(II)The Secretary may conduct surveys
				of the degree to which employers comply with the requirements of this
				subsection and may conduct annual compliance audits of employers that employ
				H–1B nonimmigrants.
								(III)The Secretary shall—
									(aa)conduct annual compliance audits of not
				less than 1 percent of the employers that employ H–1B nonimmigrants during the
				applicable calendar year;
									(bb)conduct annual compliance audits of each
				employer with more than 100 employees who work in the United States if more
				than 15 percent of such employees are H–1B nonimmigrants; and
									(cc)make available to the public an
				executive summary or report describing the general findings of the audits
				carried out pursuant to this
				subclause.
									.
					112.Investigation,
			 working conditions, and penaltiesSubparagraph (C) of section 212(n)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(n)(2)) is amended—
					(1)in clause
			 (i)—
						(A)in the matter
			 preceding subclause (I)—
							(i)by
			 striking a condition of paragraph (1)(B), (1)(E), or (1)(F) and
			 inserting a condition under subparagraph (A), (B), (C)(i), (E), (F),
			 (G)(i)(I), (H), (I), or (J) of paragraph (1); and
							(ii)by striking
			 (1)(C) and inserting (1)(C)(ii); and
							(B)in subclause
			 (I)—
							(i)by
			 striking $1,000 and inserting $2,000; and
							(ii)by
			 striking and at the end;
							(C)in subclause
			 (II), by striking the period at the end and inserting a semicolon and
			 and; and
						(D)by adding at the
			 end the following:
							
								(III)an employer that violates such
				subparagraph (A) shall be liable to the employees harmed by such violations for
				lost wages and benefits.
								;
				and
						(2)in clause
			 (ii)—
						(A)in subclause
			 (I)—
							(i)by
			 striking may and inserting shall; and
							(ii)by
			 striking $5,000 and inserting $10,000; and
							(B)in subclause
			 (II), by striking the period at the end and inserting a semicolon and
			 and; and
						(C)by adding at the
			 end the following:
							
								(III)an employer that violates such
				subparagraph (A) shall be liable to the employees harmed by such violations for
				lost wages and benefits.
								;
				
						(3)in clause
			 (iii)—
						(A)in the matter
			 preceding subclause (I), by striking 90 days both places it
			 appears and inserting 180 days;
						(B)in subclause
			 (I)—
							(i)by
			 striking may and inserting shall; and
							(ii)by
			 striking and at the end;
							(C)in subclause
			 (II), by striking the period at the end and inserting a semicolon and
			 and; and
						(D)by adding at the
			 end the following:
							
								(III)an employer that violates
				subparagraph (A) of such paragraph shall be liable to the employees harmed by
				such violations for lost wages and
				benefits.
								;
						(4)in clause
			 (iv)—
						(A)by inserting
			 to take, fail to take, or threaten to take or fail to take, a personnel
			 action, or before to intimidate;
						(B)by inserting
			 (I) after (iv); and
						(C)by adding at the
			 end the following:
							
								(II)An employer that violates this clause
				shall be liable to the employees harmed by such violation for lost wages and
				benefits.
								;
				and
						(5)in clause
			 (vi)—
						(A)by amending
			 subclause (I) to read as follows:
							
								(I)It is a violation of this clause for
				an employer who has filed an application under this subsection—
									(aa)to require an H–1B nonimmigrant to
				pay a penalty for ceasing employment with the employer prior to a date agreed
				to by the nonimmigrant and the employer (the Secretary shall determine whether
				a required payment is a penalty, and not liquidated damages, pursuant to
				relevant State law); and
									(bb)to fail to offer to an H–1B
				nonimmigrant, during the nonimmigrant's period of authorized employment, on the
				same basis, and in accordance with the same criteria, as the employer offers to
				United States workers, benefits and eligibility for benefits, including—
										(AA)the opportunity to participate in
				health, life, disability, and other insurance plans;
										(BB)the opportunity to participate in
				retirement and savings plans; and
										(CC)cash bonuses and noncash compensation,
				such as stock options (whether or not based on
				performance).
										;
				and
						(B)in subclause
			 (III), by striking $1,000 and inserting
			 $2,000.
						113.Waiver
			 requirements
					(a)In
			 generalSubparagraph (E) of
			 section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(2))
			 is amended to read as follows:
						
							(E)(i)The Secretary of Labor
				may waive the prohibition in paragraph (1)(F) if the Secretary determines that
				the employer seeking the waiver has established that—
									(I)the employer with whom the H–1B
				nonimmigrant would be placed has not displaced, and does not intend to
				displace, a United States worker employed by the employer within the period
				beginning 180 days before and ending 180 days after the date of the placement
				of the nonimmigrant with the employer;
									(II)the H–1B nonimmigrant will not be
				controlled and supervised principally by the employer with whom the H–1B
				nonimmigrant would be placed; and
									(III)the placement of the H–1B
				nonimmigrant is not essentially an arrangement to provide labor for hire for
				the employer with whom the H–1B nonimmigrant will be placed.
									(ii)The Secretary shall grant or deny a
				waiver under this subparagraph not later than 7 days after the Secretary
				receives the application for such
				waiver.
								.
					(b)Requirement for
			 rules
						(1)Rules for
			 waiversThe Secretary of Labor shall promulgate rules, after
			 notice and a period for comment, for an employer to apply for a waiver under
			 subparagraph (E) of section 212(n)(2) of such Act, as amended by subsection
			 (a).
						(2)Requirement for
			 publicationThe Secretary of Labor shall submit to Congress and
			 publish in the Federal Register and other appropriate media a notice of the
			 date that rules required by paragraph (1) are published.
						114.Initiation of
			 investigationsSubparagraph
			 (G) of section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(2)) is amended—
					(1)in clause (i), by
			 striking if the Secretary and all that follows and inserting
			 with regard to the employer's compliance with the requirements of this
			 subsection.;
					(2)in clause (ii),
			 by striking and whose identity and all that follows through
			 failure or failures. and inserting the Secretary of Labor
			 may conduct an investigation into the employer's compliance with the
			 requirements of this subsection.;
					(3)in clause (iii),
			 by striking the last sentence;
					(4)by striking
			 clauses (iv) and (v);
					(5)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (iv), (v), and (vi),
			 respectively;
					(6)in clause (iv),
			 as so redesignated, by striking meet a condition described in clause
			 (ii), unless the Secretary of Labor receives the information not later than 12
			 months and inserting comply with the requirements under this
			 subsection, unless the Secretary of Labor receives the information not later
			 than 24 months;
					(7)by amending
			 clause (v), as so redesignated, to read as follows:
						
							(v)The Secretary of Labor shall provide
				notice to an employer of the intent to conduct an investigation. The notice
				shall be provided in such a manner, and shall contain sufficient detail, to
				permit the employer to respond to the allegations before an investigation is
				commenced. The Secretary is not required to comply with this clause if the
				Secretary determines that such compliance would interfere with an effort by the
				Secretary to investigate or secure compliance by the employer with the
				requirements of this subsection. A determination by the Secretary under this
				clause shall not be subject to judicial
				review.
							;
					(8)in clause (vi),
			 as so redesignated, by striking An investigation and all that
			 follows through the determination. and inserting If the
			 Secretary of Labor, after an investigation under clause (i) or (ii), determines
			 that a reasonable basis exists to make a finding that the employer has failed
			 to comply with the requirements under this subsection, the Secretary shall
			 provide interested parties with notice of such determination and an opportunity
			 for a hearing in accordance with section 556 of title 5, United States Code,
			 not later than 120 days after the date of such determination.;
			 and
					(9)by adding at the
			 end the following:
						
							(vii)If the Secretary of Labor, after a
				hearing, finds a reasonable basis to believe that the employer has violated the
				requirements under this subsection, the Secretary shall impose a penalty under
				subparagraph
				(C).
							.
					115.Information
			 sharingSubparagraph (H) of
			 section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(2))
			 is amended to read as follows:
					
						(H)The Director of United States Citizenship
				and Immigration Services shall provide the Secretary of Labor with any
				information contained in the materials submitted by employers of H–1B
				nonimmigrants as part of the adjudication process that indicates that the
				employer is not complying with visa program requirements for H–1B
				nonimmigrants. The Secretary may initiate and conduct an investigation and
				hearing under this paragraph after receiving information of noncompliance under
				this
				subparagraph.
						.
				116.Conforming
			 amendmentSubparagraph (F) of
			 section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(2))
			 is amended by striking The preceding sentence shall apply to an employer
			 regardless of whether or not the employer is an H–1B-dependent
			 employer..
				COther
			 protections
				121.Posting
			 available positions through the Department of Labor
					(a)Department of
			 Labor websiteParagraph (3) of section 212(n) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(n)) is amended to read as follows:
						
							(3)(A)Not later than 90 days
				after the date of the enactment of the H–1B
				and L–1 Visa Reform Act of 2013, the Secretary of Labor shall
				establish a searchable Internet website for posting positions as required by
				paragraph (1)(C). Such website shall be available to the public without
				charge.
								(B)The Secretary may work with private
				companies or nonprofit organizations to develop and operate the Internet
				website described in subparagraph (A).
								(C)The Secretary may promulgate rules,
				after notice and a period for comment, to carry out the requirements of this
				paragraph.
								.
					(b)Requirement for
			 publicationThe Secretary of Labor shall submit to Congress and
			 publish in the Federal Register and other appropriate media a notice of the
			 date that the Internet website required by paragraph (3) of section 212(n) of
			 such Act, as amended by subsection (a), will be operational.
					(c)ApplicationThe
			 amendments made by subsection (a) shall apply to an application filed on or
			 after the date that is 30 days after the date described in subsection
			 (b).
					122.H–1B
			 government authority and requirements
					(a)Immigration
			 documentsSection 204 of the Immigration and Nationality Act (8
			 U.S.C. 1154) is amended by adding at the end the following:
						
							(m)Employer To
				provide immigration paperwork exchanged with Federal agenciesNot
				later than 21 business days after receiving a written request from a former,
				current, or future employee or beneficiary, an employer shall provide such
				employee or beneficiary with the original (or a certified copy of the original)
				of all petitions, notices, and other written communication exchanged between
				the employer and the Department of Labor, the Department of Homeland Security,
				or any other Federal agency or department that is related to an immigrant or
				nonimmigrant petition filed by the employer for such employee or
				beneficiary.
							.
				
					(b)Report on job
			 classification and wage determinationsNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall prepare a report analyzing the accuracy and effectiveness
			 of the Secretary of Labor’s current job classification and wage determination
			 system. The report shall—
						(1)specifically
			 address whether the systems in place accurately reflect the complexity of
			 current job types as well as geographic wage differences; and
						(2)make
			 recommendations concerning necessary updates and modifications.
						123.Requirements
			 for information for H–1B and L–1 nonimmigrantsSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended by adding at the end the
			 following:
					
						(s)Requirements
				for information for H–1B and L–1 nonimmigrants
							(1)In
				generalUpon issuing a visa to an applicant for nonimmigrant
				status pursuant to subparagraph (H)(i)(b) or (L) of section 101(a)(15) who is
				outside the United States, the issuing office shall provide the applicant
				with—
								(A)a brochure
				outlining the obligations of the applicant’s employer and the rights of the
				applicant with regard to employment under Federal law, including labor and wage
				protections;
								(B)the contact
				information for appropriate Federal agencies or departments that offer
				additional information or assistance in clarifying such obligations and rights;
				and
								(C)a copy of the
				application submitted for the nonimmigrant under section 212(n) or the petition
				submitted for the nonimmigrant under subsection (c)(2)(A), as
				appropriate.
								(2)Applicants inside the United
				StatesUpon the issuance of a visa to an applicant referred to in
				paragraph (1) who is inside the United States, the issuing officer of the
				Department of Homeland Security shall provide the applicant with the material
				described in clauses (i), (ii), and (iii) of subparagraph
				(A).
							.
				124.Additional
			 Department of Labor employees
					(a)In
			 generalThe Secretary of Labor is authorized to hire 200
			 additional employees to administer, oversee, investigate, and enforce programs
			 involving nonimmigrant employees described in section
			 101(a)(15)(H)(i)(B).
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
					125.Technical
			 correctionSection 212 of the
			 Immigration and Nationality Act (8 U.S.C. 1182) is amended by redesignating the
			 second subsection (t), as added by section 1(b)(2)(B) of the Act entitled
			 An Act to amend and extend the Irish Peace Process Cultural and Training
			 Program Act of 1998 (Public Law 108–449; 118 Stat. 3470), as subsection
			 (u).
				126.ApplicationExcept as specifically otherwise provided,
			 the amendments made by this title shall apply to applications filed on or after
			 the date of the enactment of this Act.
				IIL–1
			 visa fraud and abuse protections
			201.Prohibition on
			 outplacement of L–1 nonimmigrants
				(a)In
			 generalSubparagraph (F) of section 214(c)(2) of the Immigration
			 and Nationality Act (8 U.S.C. 1184(c)(2)) is amended to read as follows:
					
						(F)(i)Unless an employer
				receives a waiver under clause (ii), an employer may not employ an alien, for a
				cumulative period of more than 1 year, who—
								(I)will serve in a capacity involving
				specialized knowledge with respect to an employer for purposes of section
				101(a)(15)(L); and
								(II)will be stationed primarily at the
				worksite of an employer other than the petitioning employer or its affiliate,
				subsidiary, or parent, including pursuant to an outsourcing, leasing, or other
				contracting agreement.
								(ii)The Secretary of Homeland Security
				may grant a waiver of the requirements of clause (i) for an employer if the
				Secretary determines that the employer has established that—
								(I)the employer with whom the alien
				referred to in clause (i) would be placed has not displaced and does not intend
				to displace a United States worker employed by the employer within the period
				beginning 180 days after the date of the placement of such alien with the
				employer;
								(II)such alien will not be controlled and
				supervised principally by the employer with whom the nonimmigrant would be
				placed; and
								(III)the placement of the nonimmigrant is
				not essentially an arrangement to provide labor for hire for an unaffiliated
				employer with whom the nonimmigrant will be placed, rather than a placement in
				connection with the provision or a product or service for which specialized
				knowledge specific to the petitioning employer is necessary.
								(iii)The Secretary shall grant or deny a
				waiver under clause (ii) not later than 7 days after the date that the
				Secretary receives the application for the
				waiver.
							.
				(b)RegulationsThe
			 Secretary of Homeland Security shall promulgate rules, after notice and a
			 period for comment, for an employer to apply for a waiver under subparagraph
			 (F)(ii) of section 214(c)(2), as added by subsection (a).
				202.L–1 employer
			 petition requirements for employment at new officesSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)) is amended by adding at the end the
			 following:
				
					(G)(i)If the beneficiary of a
				petition under this paragraph is coming to the United States to open, or be
				employed in, a new office, the petition may be approved for up to 12 months
				only if—
							(I)the alien has not been the beneficiary
				of 2 or more petitions under this subparagraph during the immediately preceding
				2 years; and
							(II)the employer operating the new office
				has—
								(aa)an adequate business plan;
								(bb)sufficient physical premises to
				carry out the proposed business activities; and
								(cc)the financial ability to commence
				doing business immediately upon the approval of the petition.
								(ii)An extension of the approval period
				under clause (i) may not be granted until the importing employer submits an
				application to the Secretary of Homeland Security that contains—
							(I)evidence that the importing employer
				meets the requirements of this subsection;
							(II)evidence that the beneficiary of the
				petition is eligible for nonimmigrant status under section
				101(a)(15)(L);
							(III)a statement summarizing the original
				petition;
							(IV)evidence that the importing employer
				has fully complied with the business plan submitted under clause (i)(I);
							(V)evidence of the truthfulness of any
				representations made in connection with the filing of the original
				petition;
							(VI)evidence that the importing employer,
				for the entire period beginning on the date on which the petition was approved
				under clause (i), has been doing business at the new office through regular,
				systematic, and continuous provision of goods and services;
							(VII)a statement of the duties the
				beneficiary has performed at the new office during the approval period under
				clause (i) and the duties the beneficiary will perform at the new office during
				the extension period granted under this clause;
							(VIII)a statement describing the staffing
				at the new office, including the number of employees and the types of positions
				held by such employees;
							(IX)evidence of wages paid to
				employees;
							(X)evidence of the financial status of
				the new office; and
							(XI)any other evidence or data prescribed
				by the Secretary.
							(iii)A new office employing the
				beneficiary of an L–1 petition approved under this paragraph shall do business
				only through regular, systematic, and continuous provision of goods and
				services for the entire period for which the petition is sought.
						(iv)Notwithstanding clause (ii), and
				subject to the maximum period of authorized admission set forth in subparagraph
				(D), the Secretary of Homeland Security, in the Secretary’s discretion, may
				approve a subsequently filed petition on behalf of the beneficiary to continue
				employment at the office described in this subparagraph for a period beyond the
				initially granted 12-month period if the importing employer has been doing
				business at the new office through regular, systematic, and continuous
				provision of goods and services for the 6 months immediately preceding the date
				of extension petition filing and demonstrates that the failure to satisfy any
				of the requirements described in those subclauses was directly caused by
				extraordinary circumstances, as determined by the Secretary in the Secretary’s
				discretion.
						.
			203.Cooperation
			 with Secretary of StateSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by section 202, is further
			 amended by adding at the end the following:
				
					(H)For purposes of approving petitions
				under this paragraph, the Secretary of Homeland Security shall work
				cooperatively with the Secretary of State to verify the existence or continued
				existence of a company or office in the United States or in a foreign
				country.
					.
			204.Investigation
			 and disposition of complaints against L–1 employersSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by sections 202 and 203, is
			 further amended by adding at the end the following:
				
					(I)(i)The Secretary of
				Homeland Security may initiate an investigation of any employer that employs
				nonimmigrants described in section 101(a)(15)(L) with regard to the employer's
				compliance with the requirements of this subsection.
						(ii)If the Secretary receives specific
				credible information from a source who is likely to have knowledge of an
				employer's practices, employment conditions, or compliance with the
				requirements under this subsection, the Secretary may conduct an investigation
				into the employer's compliance with the requirements of this subsection. The
				Secretary may withhold the identity of the source from the employer, and the
				source's identity shall not be subject to disclosure under section 552 of title
				5, United States Code.
						(iii)The Secretary shall establish a
				procedure for any person desiring to provide to the Secretary information
				described in clause (ii) that may be used, in whole or in part, as the basis
				for the commencement of an investigation described in such clause, to provide
				the information in writing on a form developed and provided by the Secretary
				and completed by or on behalf of the person.
						(iv)No investigation described in clause
				(ii) (or hearing described in clause (vi) based on such investigation) may be
				conducted with respect to information about a failure to comply with the
				requirements under this subsection, unless the Secretary receives the
				information not later than 24 months after the date of the alleged
				failure.
						(v)Before commencing an investigation of
				an employer under clause (i) or (ii), the Secretary shall provide notice to the
				employer of the intent to conduct such investigation. The notice shall be
				provided in such a manner, and shall contain sufficient detail, to permit the
				employer to respond to the allegations before an investigation is commenced.
				The Secretary is not required to comply with this clause if the Secretary
				determines that to do so would interfere with an effort by the Secretary to
				investigate or secure compliance by the employer with the requirements of this
				subsection. There shall be no judicial review of a determination by the
				Secretary under this clause.
						(vi)If the Secretary, after an
				investigation under clause (i) or (ii), determines that a reasonable basis
				exists to make a finding that the employer has failed to comply with the
				requirements under this subsection, the Secretary shall provide the interested
				parties with notice of such determination and an opportunity for a hearing in
				accordance with section 556 of title 5, United States Code, not later than 120
				days after the date of such determination. If such a hearing is requested, the
				Secretary shall make a finding concerning the matter by not later than 120 days
				after the date of the hearing.
						(vii)If the Secretary, after a hearing,
				finds a reasonable basis to believe that the employer has violated the
				requirements under this subsection, the Secretary shall impose a penalty under
				subparagraph (K).
						(viii)(I)The Secretary may
				conduct surveys of the degree to which employers comply with the requirements
				under this section.
							(II)The Secretary shall—
								(aa)conduct annual compliance audits of
				not less than 1 percent of the employers that employ nonimmigrants described in
				section 101(a)(15)(L) during the applicable fiscal year;
								(bb)conduct annual compliance audits of
				each employer with more than 100 employees who work in the United States if
				more than 15 percent of such employees are nonimmigrants described in
				101(a)(15)(L); and
								(cc)make available to the public an
				executive summary or report describing the general findings of the audits
				carried out pursuant to this
				subclause.
								.
			205.Wage rate and
			 working conditions for L–1 nonimmigrant
				(a)In
			 generalSection 214(c)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(c)(2)), as amended by section 202, 203, and 204, is further
			 amended by adding at the end the following:
					
						(J)(i)An employer that
				employs a nonimmigrant described in section 101(a)(15)(L) for a cumulative
				period of time in excess of 1 year shall—
								(I)offer such nonimmigrant, during the
				period of authorized employment, wages, based on the best information available
				at the time the application is filed, which are not less than the highest
				of—
									(aa)the locally determined prevailing
				wage level for the occupational classification in the area of
				employment;
									(bb)the median average wage for all
				workers in the occupational classification in the area of employment;
				and
									(cc)the median wage for skill level 2
				in the occupational classification found in the most recent Occupational
				Employment Statistics survey; and
									(II)provide working conditions for such
				nonimmigrant that will not adversely affect the working conditions of workers
				similarly employed.
								(ii)If an employer, in such previous
				period specified by the Secretary of Homeland Security, employed 1 or more such
				nonimmigrants, the employer shall provide to the Secretary of Homeland Security
				the Internal Revenue Service Form W–2 Wage and Tax Statement filed by the
				employer with respect to such nonimmigrants for such period.
							(iii)It is a failure to meet a condition
				under this subparagraph for an employer who has filed a petition to import 1 or
				more aliens as nonimmigrants described in section 101(a)(15)(L)—
								(I)to require such a nonimmigrant to pay
				a penalty for ceasing employment with the employer before a date mutually
				agreed to by the nonimmigrant and the employer; or
								(II)to fail to offer to such a
				nonimmigrant, during the nonimmigrant's period of authorized employment, on the
				same basis, and in accordance with the same criteria, as the employer offers to
				United States workers, benefits and eligibility for benefits, including—
									(aa)the opportunity to participate in
				health, life, disability, and other insurance plans;
									(bb)the opportunity to participate in
				retirement and savings plans; and
									(cc)cash bonuses and noncash
				compensation, such as stock options (whether or not based on
				performance).
									(iv)The Secretary of Homeland Security
				shall determine whether a required payment under clause (iii)(I) is a penalty
				(and not liquidated damages) pursuant to relevant State
				law.
							.
				(b)RegulationsThe
			 Secretary of Homeland Security shall promulgate rules, after notice and a
			 period of comment, to implement the requirements of subparagraph (J) of section
			 214(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)), as
			 added by subsection (a). In promulgating these rules, the Secretary shall take
			 into consideration any special circumstances relating to intracompany
			 transfers.
				206.PenaltiesSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by sections 202, 203, 204,
			 and 205, is further amended by adding at the end the following:
				
					(K)(i)If the Secretary of
				Homeland Security finds, after notice and an opportunity for a hearing, a
				failure by an employer to meet a condition under subparagraph (F), (G), (J), or
				(L) or a misrepresentation of material fact in a petition to employ 1 or more
				aliens as nonimmigrants described in section 101(a)(15)(L)—
							(I)the Secretary shall impose such
				administrative remedies (including civil monetary penalties in an amount not to
				exceed $2,000 per violation) as the Secretary determines to be
				appropriate;
							(II)the Secretary may not, during a
				period of at least 1 year, approve a petition for that employer to employ 1 or
				more aliens as such nonimmigrants; and
							(III)in the case of a violation of
				subparagraph (J) or (L), the employer shall be liable to the employees harmed
				by such violation for lost wages and benefits.
							(ii)If the Secretary finds, after notice
				and an opportunity for a hearing, a willful failure by an employer to meet a
				condition under subparagraph (F), (G), (J). or (L) or a willful
				misrepresentation of material fact in a petition to employ 1 or more aliens as
				nonimmigrants described in section 101(a)(15)(L)—
							(I)the Secretary shall impose such
				administrative remedies (including civil monetary penalties in an amount not to
				exceed $10,000 per violation) as the Secretary determines to be
				appropriate;
							(II)the Secretary may not, during a
				period of at least 2 years, approve a petition filed for that employer to
				employ 1 or more aliens as such nonimmigrants; and
							(III)in the case of a violation of
				subparagraph (J) or (L), the employer shall be liable to the employees harmed
				by such violation for lost wages and
				benefits.
							.
			207.Prohibition on
			 retaliation against L–1 nonimmigrantsSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by section 202, 203, 204,
			 205, and 206, is further amended by adding at the end the following:
				
					(L)(i)It is a violation of
				this subparagraph for an employer who has filed a petition to import 1 or more
				aliens as nonimmigrants described in section 101(a)(15)(L) to take, fail to
				take, or threaten to take or fail to take, a personnel action, or to
				intimidate, threaten, restrain, coerce, blacklist, discharge, or discriminate
				in any other manner against an employee because the employee—
							(I)has disclosed information that the
				employee reasonably believes evidences a violation of this subsection, or any
				rule or regulation pertaining to this subsection; or
							(II)cooperates or seeks to cooperate with
				the requirements of this subsection, or any rule or regulation pertaining to
				this subsection.
							(ii)In this subparagraph, the term
				employee includes—
							(I)a current employee;
							(II)a former employee; and
							(III)an applicant for
				employment.
							.
			208.Reports on L–1
			 nonimmigrantsSection
			 214(c)(8) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(8)) is
			 amended by inserting (L), after (H),.
			209.Technical
			 amendmentsSection 214(c)(2)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)) is amended by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security.
			210.ApplicationThe amendments made by sections 201 through
			 207 shall apply to applications filed on or after the date of the enactment of
			 this Act.
			211.Report on L–1
			 blanket petition process
				(a)Requirement for
			 reportNot later than 6
			 months after the date of the enactment of this Act, the Inspector General of
			 the Department of Homeland Security shall submit to the appropriate committees
			 of Congress a report regarding the use of blanket petitions under section
			 214(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)(A)).
			 Such report shall assess the efficiency and reliability of the process for
			 reviewing such blanket petitions, including whether the process includes
			 adequate safeguards against fraud and abuse.
				(b)Appropriate
			 committees of CongressIn this section the term appropriate
			 committees of Congress means—
					(1)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
					(2)the
			 Committee on the Judiciary of the
			 Senate;
					(3)the
			 Committee on Homeland Security of the House of
			 Representatives; and
					(4)the
			 Committee on the Judiciary of the House of
			 Representatives.
					
